Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Applicant’s drawings filed on 06/02/2020 has been inspected and it is compliance with MPEP 608.02. 

 Specification
3.	The specification filed on 06/02/2020 is acceptable for examination proceedings.

Internet Communications
4. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US Pub. No. US 2019/0109708 A1, hereinafter refer as to Roth) in view of Goodman et al. (US Pub. No. US 2008/0063210 A1, hereinafter refer as to Goodman).

 	Roth provide encryption of data across an environment, such as a shared resource environment, can be updated using keys generated using one or more revocable stream cipher algorithms. Data stored in the environment can be encrypted under a first key, or other such secret. When it is desired to update the encryption, a second key can be generated under which the data is to be re-encrypted. Instead of distributing the second key, a revocable stream cipher generator can generate an intermediate key based on the first and second keys, that when processed with the first key will produce the second key. Such an approach enables data to be re-encrypted under the second key without distributing the second key. 

Goodman provide a method, system, and article of manufacture for rekeying encryption keys for removable storage media. A rekey request is received for a coupled removable storage media, wherein encryption on the coupled removable storage media uses a first key and wherein the rekey request indicates a second key. The first key and the second key are accessed in response to the rekey request. The first key is used to perform decryption for the coupled removable storage media and the second key is used to perform encryption for the coupled removable storage media.

As per claims 1 and 14, Roth discloses a method comprising: generating an encrypted media content item from a media content item using a plurality of encryption keys by (fig. 2(a), 2(b) and fig 3 depicted a process for managing encryption keys  and encryption of data in a distributed electronic environment, for example) : encrypting a first portion of the media content item to generate a first encrypted portion using a first key of the plurality of encryption keys that is derived from a first seed of a first type (fig. 2(b) depicted  message 252 is encrypted with a first key, and furthermore fig. 3 step 302 depicted the data being encrypted by the first key and in step 304 generate intermediate key using existing key and a new key, for example), and encrypting a second portion (fig. 2(b) k2 encrypted message) of the media content item to generate a second encrypted (fig. 2(b) depicted encrypted using the second key 258, K.sub.2, for example) portion using a second key of the plurality of encryption keys that is derived from a second seed of a second type (fig. 2(b) depicted message 256 is encrypted under second key, K.sub.2. When that message is then encrypted using the second key 258, K.sub.2, the result is the original unencrypted message 260, for example) wherein the first portion of the media content item is classified in a first category and the second portion of the media content item is classified in a second category (fig. 2(b) depicted a message 252 is encrypted with a first key, K.sub.1 and  message 256 is encrypted under second key, K.sub.2, for example); determining whether or not the media content item has been breached (para.0038 discloses when a request is received 414 to access data, such as to enable access, send a copy, etc., the host can determine 416 whether the data is encrypted under the new/current key. If so, the host can provide 418 the access, assuming any other criteria for the access are satisfied, for example); and repairing the encrypted media content item in accordance with a determination that the media content item has been breached by: re-encrypting the first encrypted portion using a replacement key derived from a replacement seed to generate a re-encrypted portion (para. 0036 discloses a security or key manager can generate an intermediate key and send that key to the appropriate locations. Instead of automatically re-encrypting the data with the new key, however, a host manager or other appropriate component can store the intermediate key (and any other related intermediate keys) and only encrypt the data when an attempt is made to access the data and/or the data is to be sent to a different location, for example and para. 0036 discloses each host then can store 412 the intermediate key for use in re-encrypting data stored by, or accessible to, that host, for example).

Roth failed to explicitly discloses wherein the replacement seed is of the first type, and updating encryption metadata associated with the first encrypted portion to reference the re-encrypted portion and the replacement key.  

Goodman discloses wherein the replacement seed is of the first type, and updating encryption metadata associated with the first encrypted portion to reference the re-encrypted portion and the replacement key (para. 0031 discloses the key manager updates and distributes keys providing access to the data store, the key manager being arranged remote from a first user that uses the first key, for example).  

Roth and Goodman are analogous art because they both are directed to rekeying or re-encrypted encryption for removable storage media, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Roth with the specified features of Goodman because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Goodman with the teaching of Roth in order for rekeying encryption keys for removable storage media. [Goodman: par. 0002]. 

Regarding claim 2, in view of claim 1, Roth in view of Goodman disclose classifying the first portion of the media content item in the first category based on the first portion of the media content item which includes a first media-element type; and classifying the second portion of the media content item in a second category, different from the first category, based on the second portion of the media content item includes a second media-element type (as stated in claim 1 of Roth discloses first key is to be replaced with a second key; receiving, from a key manager associated with providing access to the data store, an intermediate key; generating the second key, based at least in part on a combination of the first key and the intermediate key; and accessing the data stored in the data store using the second key, wherein the data in the data store is re-encrypted by the second key, via the intermediate key, without decrypting the data in the data store, for example). 

Regarding claim 3, in view of claim 2, Roth in view of Goodman disclose, wherein: the first category is prioritized; the first media-element type includes one or more of a reference frame and an audio chunk; and the second media-element type includes a non-reference frame (fig. 1 and furthermore para. 0028 of Roth discloses for example, “… any media that uses or references a revoked key. Another example of a trigger may comprise a change in security protocols for the library, the key manager, or any attached host systems. For example, media may be rekeyed any time a change is made to library security settings”, and furthermore para. 0017 of Roth discloses “… frame, all storage drives in a logical library, all storage drives in a physical library, or all storage drives selected from a list…”, for example). 

Regarding claim 4, in view of claim 1, Roth in view of Goodman disclose, swapping the first seed according to a policy, wherein the swapping including: obtaining a swapping seed that is of the first type; identifying media content items with portions classified in the first category; and re-encrypting the portions of the media content items using keys derived from the swapping seed (fig. 4 and para. 0038 of Roth discloses for example. Each host then can store 412 the intermediate key for use in re-encrypting data stored by, or accessible to, that host. When a request is received 414 to access data, such as to enable access, send a copy, etc., the host can determine 416 whether the data is encrypted under the new/current key). 

Regarding claim 5, in view of claim 4, Roth in view of Goodman disclose, wherein the policy specifies criteria associated with one or more of popularities of the media content items, ages of the media content items, values of the media content items, and a swapping schedule (fig. 2 of Goodman depicted the library controller 60 may comprise a single processing unit, multiple redundant processing units, and/or multiple distributed processing units, for example). 

Regarding claim 6, in view of claim 1, Roth in view of Goodman disclose, wherein re-encrypting the first encrypted portion of the media content item using the replacement key derived from the replacement seed includes: obtaining the replacement key and the first key; decrypting the first portion of the media content item using the first key; and encrypting the first portion of the media content item using the replacement key (para. 0031 of Goodman discloses the key manager updates and distributes keys providing access to the data store, the key manager being arranged remote from a first user that uses the first key, for example).   

Regarding claim 7, in view of claim 1, Roth in view of Goodman disclose, wherein repairing the encrypted media content item in accordance with the determination that the first media content has been breached further includes: forgoing re-encrypting the second portion of the media content item; and forgoing updating encryption metadata associated with the second portion (para. 0031 of Goodman discloses the key manager updates and distributes keys, for example).  

Regarding claim 8, in view of claim 1, Roth in view of Goodman disclose, wherein updating the encryption metadata includes: updating mappings of portions of the encrypted media content item to the plurality of keys, including mapping the re-encrypted portion to the replacement key (para. 0040 of Goodman discloses, the storage drive would decrypt the data in the coupled removable storage media using the provided old data key and then re-encrypt the data with the new data key, for example). 

Regarding claim 9, in view of claim 1, Roth in view of Goodman disclose, wherein updating the encryption metadata includes: identifying a discardable portion in the re-encrypted portion; and recording the encryption metadata, including a key identifier associated with the replacement key and a range in the re-encrypted portion the replacement key applies, in the discardable portion (Claim 1 of Roth discloses receiving a notification that the first key is to be replaced with a second key; receiving, from a key manager associated with providing access to the data store, an intermediate key; generating the second key, based at least in part on a combination of the first key and the intermediate key; and accessing the data stored in the data store using the second key, wherein the data in the data store is re-encrypted by the second key, via the intermediate key, without decrypting the data in the data store, for example). 

Regarding claim 10, in view of claim 9, Roth in view of Goodman disclose, wherein the encryption metadata is recorded at least one block before a non-discardable portion in the re-encrypted portion (Abstract of Roth discloses Data stored in the environment can be encrypted under a first key, or other such secret. When it is desired to update the encryption, a second key can be generated under which the data is to be re-encrypted, for example).  

Regarding claim 11, in view of claim 1, Roth in view of Goodman disclose, providing, in accordance with the determination that the media content item has been breached, the first key, the replacement key, and the second key (Abstract of Roth discloses Data stored in the environment can be encrypted under a first key, or other such secret. When it is desired to update the encryption, a second key can be generated under which the data is to be re-encrypted, for example).  

Regarding claim 12, in view of claim 1, Roth in view of Goodman disclose, providing, in accordance with a determination that the media content item has not been breached, the first key and the second key (para. 0024, 0027 of Goodman, for example).  

Claim 13, in view of claim 1, Roth in view of Goodman disclose,  wherein repairing the encrypted media content item in accordance with the determination that the media content item has been breached further includes: determining whether or not media content items using keys derived from the first seed have been repaired; and removing the first seed in accordance with a determination that the media content items using the keys derived from the first seed have been repaired (Abstract of Roth, para. 0018, 0020, 0026-0027, for example).   

Claim 15, in view of claim 14, Roth in view of Goodman disclose,  a classifier operable to: classify the first portion of the media content item in the first category based on the first portion of the media content item which includes a first media-element type; and classify the second portion of the media content item in a second category, different from the first category, based on the second portion of the media content item which includes a second media-element type (as stated in claim 1 of Roth discloses first key is to be replaced with a second key; receiving, from a key manager associated with providing access to the data store, an intermediate key; generating the second key, based at least in part on a combination of the first key and the intermediate key; and accessing the data stored in the data store using the second key, wherein the data in the data store is re-encrypted by the second key, via the intermediate key, without decrypting the data in the data store, for example).

Claim 16, in view of claim 14, Roth in view of Goodman disclose, wherein re-encrypting the first encrypted portion of the media content item using the replacement key derived from the replacement seed includes: obtaining the replacement key and the first key; decrypting the first portion of the media content item using the first key; and encrypting the first portion of the media content item using the replacement key (para. 0031 of Goodman discloses the key manager updates and distributes keys providing access to the data store, the key manager being arranged remote from a first user that uses the first key, for example).   

Claim 17, in view of claim 14, Roth in view of Goodman disclose, wherein repairing the encrypted media content item in accordance with the determination that the first media content has been breached further includes: forgoing re-encrypting the second portion of the media content item; and forgoing updating encryption metadata associated with the second portion (para. 0031 of Goodman discloses the key manager updates and distributes keys, for example).  

Claim 18, in view of claim 14, Roth in view of Goodman disclose, wherein the controller is further operable to: provide, in accordance with the determination that the media content item has been breached, the first key, the replacement key, and the second key (Abstract of Roth discloses Data stored in the environment can be encrypted under a first key, or other such secret. When it is desired to update the encryption, a second key can be generated under which the data is to be re-encrypted, for example).  

Claim 19, in view of claim 14, Roth in view of Goodman disclose, wherein the controller is further operable to: provide, in accordance with a determination that the media content item has not been breached, the first key and the second key (para. 0024, 0027 of Goodman, for example).   

Claim 20, in view of claim 14, Roth in view of Goodman disclose, a key server module operable to obtain a swapping seed that is of the first type, wherein the controller is further operable to identify media content items with portions classified in the first category, and the encryptor is further operable to re- encrypt the portions of the media content items using keys derived from the swapping seed (fig. 4 and para. 0038 of Roth discloses for example. Each host then can store 412 the intermediate key for use in re-encrypting data stored by, or accessible to, that host. When a request is received 414 to access data, such as to enable access, send a copy, etc., the host can determine 416 whether the data is encrypted under the new/current key). 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suarez et al. (US Patent No.: 8,295,492 B2) provide the method comprises the automatic generation of cryptographic keys by the key control system and distribution of such keys by the key control system to the key management agent system, Graunke (US Patent No.: 7,522,725 B2) provide to receiving encrypted content with a first encryption through a public communications channel and atomically re-encrypting it for private, local use with a second encryption.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
August 26, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434